department of the treasury internal_revenue_service te_ge eo examinations commerce street mc4920dal dallas tx date dec-72017 tax_exempt_and_government_entities_division release number release date uil code person to contact identification_number contact telephone number in reply refer to last date for filing a petition with the tax_court mar -7 certified mail - return receipt requested dear is this a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons you are not described in sec_50l c of the code because you are not operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 c and sec_1 c -l c that accomplish one sec_501 and sec_1 c -i d or more exempt purposes specified in primarily activities engage you not do in contributions to internal_revenue_code your organization are no longer deductible under section of the you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may write to the courts at the following united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your tax problem with the irs if you qualify for assistance which is always free we will do everything possible to help you visit taxpayer_advocate its gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director eo examinations enclosures publication fi department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations pegust taxpayer_identification_number form es gs tax_year s ended december 20xx person to contact id number contact numbers telephone fax number manager’s name 1d number manager's contact number response due_date date certified mail - return receipt requested dear ' why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director eo examinations letter rev catalog number 34809f enclosures report of examination form_6018 form_4621 copy of form 1023ez copy of determination_letter dated 11-07-20xx publication publication letter rev catalog number 34809f form_886 a department of the treasury - internal_revenue_service schedule no or name of taxpayer exhibit year period ended explanation of items 20xx12 date of notice date issues whether the organization continues to qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code facts filed the 1023ez streamlined application_for recognition of exemption under sec_501 of the internal_revenue_code on november 20xx organization granted exemption as a c on november 20xx effective date is october 20xx organization checked on form 1023ez they will be organized and operated exclusively for charitable purpose the organization was selected for audit to ensure that the examined organization's activities and operations align with its approved exempt status organization filed form 990ez for december 20xx tax_year organization’s form 990ez for december 20xx identifies their mission statement as to help the needy they do this by having members participate in charity events in all of their regions including program in our program in as well as to provide other assistance to individuals in they provide assistance in these areas by conducting poker runs chili cook off and easter egg hunts money made from these activities is donated back to the communities where the activities were conducted these activities are conducted by different as well as and organization has total revenue listed as dollar_figurexx xxx contributions and grants of dollar_figurexx xxx and program service revenue of dollar_figurex xxx expenses were identified as insurance office expenses travel website state filing fees funeral expense and conferences conventions and meetings expenses were in the amount of dollar_figurexx xxx conference and conventions were the largest expense and were in the amount of dollar_figurex xxx letter with form_4564 idr nformation document request was sent to organization on march 20xx idr requested organization to send copy of articles of incorporation and any amendments detailed list of activities they conduct meeting minutes from october 20xx to march 20xx organization was asked to explain their responses to line and of the form 1023ez do you or will you donate funds to or pay expenses for individual s do you or will you engage in financial transactions for example loans payments rents etc with any of your officers directors or trustees or any entities they own or control form 886-a reev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the ‘treasury - internal_revenue_service 20xx12 organization replied on april 20xx was established in 19xx on march 20xx we voted to attorney he suggested a not for profit this made sense to the the purchase xx acres of vacant land in to help the family of a former member who was killed in a construction accident during the summer of 20xx we had a few ideas of how to title the ownership of the land by establishing a business_entity after receiving council from a entire membership because we were already doing a lot of charitable events we obtained a law firm and established the c under the name patch we wear on our vests since the purchase of the land we have erected a building built showers and restrooms on the property we hold charitable events at this location and offer its use to local organizations for their events at no cost at the other states where we are established we organize and attend many charitable events as shown with the flyers and photos provided with this letter we help raise funds at these events by putting on raffles poker runs etc we do have a web site it is based ona provided a list of members of the who they gave loans to and forgave loans either because the member died or could not afford to pay them back to help with funeral_expenses gave donations to family members of included in reply from organization dated april 20xx were the organizations minutes december 20xx included purchasing the property in unanimously to purchase for dollar_figurexx xxx with all members voting may 20xx officer discussed the meeting with the attorney organization discussed land trust idea for property attorney states he had not heard of a land trust and suggested a not for profit vote was unanimous talk of spending one work day on logging of property september 20xx talked about building a metal prefab building for property to store tools and equipment idea of getting water ran to the building for showers and toilets spoke to logging company and cant log until fall may 20xx discussed report report discussed the logging of the property with the chapters and how they want quality not quantity of members club jewelry is earned not given away chapter’s to pay for gas when national officers have to go somewhere burned old patches and constitution brought up adding brothers to the board_of directors and the filing of the form_990 and discussed the nation’s annual september 20xx suggestion was made all new members should have to pay dollar_figurexxx donation for the land is having financial problems all in favor of writing off loan is unanimous brother form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer schedule no or exhibit yeat period ended explanation of items department of the treasury - internal_revenue_service 20xx12 elections are being held took everyone to the spot where memorial site will be discussed club history and what plans are for the future members asking for retirement keep in touch with retired brothers when it comes to runs need bothers to have a list of all health issues spoke of wreck and fundraiser for thanked the brothers for donations to his daughter and his family called and stuff december 20xx vote was made on skipping nationals to save money money spent on property and building was dollar_figurexx xxx for property and building dollar_figurexx xxx publications conducted one of the publications show the christmas presents to the children who spent christmas at group delivering sent publications showing the charitable activities they have thank you letter was received by thanking them for their support at a fundraiser and the help they received in sales of raffle tickets from newspaper article regarding a gifts to a family whose daughter was discovered to have kidney cancer the club paid for the families rent electric bill phones and other items showed up to present had chili cook off with all proceeds being donated to various publications were received identifying other from ' and receiving certificates of appreciation for their help and donations in regards to phone conversation with of was other chapters of the on july 20xx question was asked who do they meet with regarding travel conferences and conventions’ his reply identified their website as law sec_501 exempts from federal_income_tax organizations organized and operated exclusively for religious charitable scientific or educational_purposes whereby no part of the net_earnings inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not intervene on behalf of or in opposition to any candidate for public_office form 886-a crev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational or the operational_test it is not exempt an organization is organized exclusively for one or more exempt purposes only if its articles of the organization as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section you conduct an activity that provides direct benefits to members and private individuals that is more than insubstantial in nature for this reason you are not operating exclusively for exempt purposes sec_1_501_c_3_-1 of the regulations as a result you do not satisfy the operational_test requirement to be recognized as exempt under sec_501 of the code and are not as described in sec_501 of the code sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more purposes only if one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which accomplish sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 provides that the terms private_shareholder_or_individual as used in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for charitable purposes unless it serves a public rather than a private interest it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 states that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if it operates the trade_or_business in furtherance of its exempt purposes the organization must not be organized or operated for the primary purpose of carrying on an unrelated_trade_or_business in 325_us_844 the court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt_purpose form 886-a crev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 in easter house v united_states cl_ct citing sec_1 c - d ii of the regulations aff'd without opinion 846_f2d_78 fed cir that an organization is not operated exclusively for exempt purposes if public interest it serves a private rather than a in 477_f2d_340 4th cir cert_denied 413_us_910 the fourth circuit held that operating for the benefit of private parties constitutes a substantial nonexempt purpose governments position you do not meet the operational_test under sec_1_501_c_3_-1 as stated in sec_1_501_c_3_-1 an organization must be both organized and operated exclusively for one or more exempt purposes you do not engage primarily in activities which accomplish one or more exempt purposes specified in sec_501 of the code and sec_1_501_c_3_-1 of activities are being conducted under the name of the was organized and operated for the benefit per flyers and thank you letters received by only members or family of members are receiving loans or donations for funeral_expenses your activities do not further a charitable purpose as that term is defined in sec_1_501_c_3_-1 such as relief of the poor and distressed advancement of education or science or the lessening of the burdens of government although you do charitable activities you do so under the name of the for profit and some of the this activity alone does not meet the operational_test you do not meet the operational_test under sec_1_501_c_3_-1 because you do not engage in activities that accomplish one or more exempt purposes specified in sec_501 of the code because you do not meet the operational_test you cannot be exempt under sec_501 see sec_1_501_c_3_-1 very little of your activities accomplish a charitable purpose under sec_1 c - d as stated above the term charitable is to be used in its generally accepted legal sense sec_1_501_c_3_-1 and the presence of a single non-exempt purpose if substantial in nature will destroy an exemption better business bureau v u s in addition you do not meet the requirements of sec_1_501_c_3_-1 of the regulations which requires you to operate exclusively in activities which accomplish one or more exempt purposes your financial records show a substantial amount of your funds are paid out for the benefit of members of and you are not operated exclusively for one or more exempt purposes as set forth in sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations because your net_earnings inure in whole or in part to the benefit of private individuals thus you provide a substantial private benefit to form 886-a rev department of the treasury - internal_revenue_service page -5- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer 20xx12 schedule no or exhibit year period ended conclusion and is one and the same organization funds that come into are from members of the or from fundraising done by the loans and pay towards funeral_expenses of these funds are used to give members only does do charitable activities but they do so in the name of is not described in sec_501 of the internal_revenue_code because they are not operated exclusively for exempt purposes according to sec_1 c -1 a does not meet the operational_test under sec_501 c because as stated in sec_1 c -1 c -1 they are not operated exclusively for one or more sec_501 c purposes such as religious educational charitable scientific or testing for public safety based on the facts and circumstances presented we conclude that you do not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 and you must file federal_income_tax returns contributions to the organization are not deductible under sec_170 exemption is revoked to effective date of exemption january 20xx form 886-a rev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx12 form 886-acrev department of the treasury - internal_revenue_service page -7-
